The opinion of the Court was delivered by
Hathaway, J.
Henry D. Watson had the possession and management of the plaintiff’s farm, in pursuance of the contract of May 8, 1854. The question presented is whether or not the hay, which Watson cut on the farm, under that contract, was his property, and liable to attachment as such by his creditors. One of the stipulations in the contract was that all of the hay and straw should be used on the farm.
The case is not distinguishable in principle from Lewis v. Lyman, 22 Pick. 437, in which case the Court said what may, *317with equal truth, be said of the contract in this case, that, “ taking the whole contract together, it is manifest that the tenants had a limited right or interest in the hay and fodder; to wit: only such a right or benefit as would result to them, from having it given to the stock upon the farm, whereby their proportion of the produce of the dairy and of the produce of the stock would be increased.” See also Moore v. Holland, 39 Maine, 307. The cases relied upon by the defendant were essentially different from this case, and from Lewis v. Lyman, as seems to have been the opinion of the Court in the case cited by the defendant, Garland v. Hilborn, 23 Maine, 446.
As agreed by the parties, the action must stand for trial.
Tenney, C. J., and Eice, Appleton, Cutting, and Goodenow, J. J., concurred.